 
Exhibit 10.47
 
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AWARD
DEFERRAL ELECTION FORM
 

 
SEND TO: Attention: Vivian Houchens, The Newport Group, 3957 Westerre Parkway,
Suite 401, Richmond, VA 23233, and retain a duplicate copy for your records.
 


SECTION 1 — DIRECTOR INFORMATION
 


Last Name First Name MI Social Security Number

 


Mailing Address Daytime Telephone

 


 
I understand that this Deferral Election Form relates to a grant of Restricted
Stock Units granted to me on May   , 2008, as a director of ITT Corporation (the
“Company”) pursuant to the ITT Corporation 2003 Equity Incentive Plan (the
“Plan”). I further understand that, unless I make a deferral election as
provided in Section 2 below, the distribution of my vested Restricted Stock
Units (and any related dividend equivalents) will be made in accordance with the
terms of my Restricted Stock Unit award agreement. I further understand that any
capitalized terms used in this Deferral Election Form, if not otherwise defined
herein, will have the same meanings as provided in the Plan or my award
agreement.
 


SECTION 2 — DEFERRAL ELECTION
 
I hereby elect to defer the payment of my vested Restricted Stock Units (and any
related dividend equivalents) as set forth below. I understand that if no box is
selected, then there will not be any deferral of the distribution of the Shares
(and any related dividend equivalents) receivable upon the vesting of the
Restricted Stock Units.
 
With respect to the Restricted Stock Units that are scheduled to vest on May   ,
2009 (and any related dividend equivalents), except as otherwise provided in
Section 3, any such Restricted Stock Units and related dividend equivalents that
vest will be settled and any related dividend equivalents will be paid on the
following date or event, rather than the vesting date set forth in my Restricted
Stock Unit award agreement (check one):
 
o  The date I separate from service as a Director for any reason.
 
o  Upon the earlier of (i) the date I separate from service as a Director for
any reason or (ii)          , 20   (date selected cannot be earlier than the
scheduled vesting date).
 
I understand that the RSUs will be settled (and dividend equivalents will be
paid) on the date or event specified above or as soon as practicable thereafter,
but in all events will be settled and paid (i) if the settlement and payment
date is separation from service, not later than 90 days after the date of
separation from service or (ii) if the settlement and payment date is the
specified date, not later than the last day of the calendar year in which the
specified date occurs. I understand that in the event of my death prior to
settlement of my Restricted Stock Units or payment of any related dividend
equivalents, my Restricted Stock Units will be settled and any dividend
equivalents will be paid to my designated beneficiary or, if no such designated
beneficiary exists, to my estate.
 
I understand that during the period of any deferral pursuant to this Deferral
Election Form, if a cash dividend is declared on the Shares, I shall be credited
with a dividend equivalent in an amount of cash equal to the number of
Restricted Stock Units subject to this Deferral Election Form as of the dividend
payment date, multiplied by the amount of the cash dividend paid per Share. Any
such dividend equivalents shall be paid if and when the underlying


1



--------------------------------------------------------------------------------



 



Restricted Stock Units are settled pursuant to this Deferral Election Form (or
any subsequent elections). Dividend equivalents shall not accrue interest.
 
I understand that, notwithstanding anything to contrary in this Deferral
Election Form or in the Plan, to the extent permitted by Section 409A of the
Code and any treasury regulations or other applicable guidance promulgated with
respect thereto, the issuance or delivery of any Shares pursuant to this
Deferral Election Form may be delayed if the Company reasonably anticipates that
the issuance or delivery of the Shares will violate Federal securities laws or
other applicable law; provided that delivery or issuance of the Shares shall be
made at the earliest date at which the Company reasonably anticipates that such
delivery or issuance will not cause a violation.
 
Subsequent Elections:
 
I understand that the Committee may permit me, pursuant to a subsequent deferral
election, to further defer all of the amounts I have elected to defer pursuant
to this Deferral Election Form, but that any such additional election shall be
permitted only if and to the extent authorized by the Committee and, if
permitted, shall be subject to such limitations and restrictions as the
Committee may prescribe. Any such subsequent elections will be subject to the
conditions set forth in Section 409A of the Code relating to subsequent
elections, including the conditions that such subsequent elections (i) shall not
take effect until at least 12 months after the date on which the subsequent
election is made, (ii) shall provide for an additional deferral of the amounts
subject to the subsequent election for a period of not less than five years from
the date such amounts would otherwise have been settled and paid pursuant to the
deferral election then in effect and (iii) must be made not less than 12 months
before the date the Restricted Stock Units (and any dividend equivalents) would
have been settled and paid pursuant to the deferral election then in effect. I
further understand that if the Committee permits such subsequent election, any
such subsequent election that I make will become irrevocable as of the deadline
for making the subsequent election. If permitted, any such subsequent elections
shall be made pursuant to a subsequent election form provided separately by the
Company.
 


SECTION 3 — ACKNOWLEDGEMENT AND AUTHORIZATION
 
I acknowledge and agree that I have received and reviewed a copy of the Plan and
my award agreement and I hereby agree to defer payment of my Restricted Stock
Units (and any related dividend equivalents) as indicated in Section 2 above and
I understand that I relinquish any right to receive delivery of shares with
respect to these Restricted Stock Units (and payment of any related dividend
equivalents) until the date or event I elected above.
 
I understand that, except as otherwise provided in the following sentence, this
Deferral Election Form must be filed with The Newport Group on or before the
last day of the calendar year (or such earlier date as the Committee may
prescribe) that precedes the calendar year in which the Restricted Stock Units
are granted to me. Pursuant to transition relief under Section 409A of the Code,
in 2008, I may elect to change the time of delivery of the Restricted Stock
Units that are granted to me in 2008 (and payment of related dividend
equivalents) by filing this Deferral Election Form with The Newport Group in
2008 on or prior to the deadline established by the Committee; provided, however
that if my Restricted Stock Units (and any dividend equivalents) become vested
in 2008 pursuant to Section 3 of my Restricted Stock Unit award agreement (or
otherwise), any such deferral election made pursuant to transition relief in
2008 shall be void and of no effect to the extent it would cause an amount to be
delivered or paid later than calendar year 2008. I further understand that the
election I made in Section 2 above becomes irrevocable on the latest permitted
date for filing this Deferral Election Form as described above and may not be
accelerated, revoked or modified except as otherwise permitted under
Section 409A of the Code, and the Plan.
 
I agree that my successors in interest and my assigns and all persons claiming
under me shall, to the extent consistent with applicable law, be bound by the
statements contained herein and by the provisions of the Plan as they now exist
and as they may be amended from time to time.
 
I have read and understand this Deferral Election Form and hereby authorize the
Company to take all actions indicated on this form.
 

     
Date
 

Director’s Signature




2